United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., widower of S.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1899
Issued: February 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 18, 2015 appellant, through counsel, filed a timely appeal of a July 21,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death on July 4, 2013 was causally related to her
federal employment.
FACTUAL HISTORY
On February 19, 2014 appellant filed a claim for compensation by widower (Form
CA-5). The claim form indicated that the employee had died on July 4, 2013 after sustaining

1

5 U.S.C. § 8101 et seq.

injury on June 29, 2013. The employee’s medical condition was listed as asthma. Appellant
provided copies of his marriage license and documentation of funeral costs.2
By letter dated March 21, 2014, OWCP advised appellant that the evidence of record was
insufficient to establish his survivor’s claim. Appellant was advised as to the medical and factual
evidence required and was afforded 30 days to provide this information. OWCP also requested
that the employing establishment assist with obtaining the “supporting documentation necessary
to facilitate this claim.”
A July 9, 2013 death certificate listed the cause of death as pending. A July 19, 2013
supplementary medical certification listed the cause of death as asthma with acute exacerbation.
Other significant conditions contributing to the death, but not resulting in the underlying cause,
were listed as prolonged cardiorespiratory arrest with diffuse hypoxic injury, bilateral strokes,
and myoclonic status epilepticus.
An April 21, 2014 CA-110 note detailed a telephone conversation between OWCP and
the employing establishment regarding the death claim. The employing establishment noted that
the employee was a mail processor who collapsed at work on June 29, 2013 and refused medical
treatment at that time.
In progress notes dated July 18, 2012, Dr. Kathleen S. Grieser, a treating Board-certified
internist, diagnosed asthma and screening for depression. She reported that the employee had
reactions to the weather and a dusty work environment and that the employee had not been
consistently using the prescribed medicine, Dulera.
In CA-110 notes dated December 4, 2014, an employing establishment safety specialist,
noted that an investigation was performed and that a copy of the findings would be faxed to
OWCP. The safety specialist stated that the employee had been found on the workroom floor
following her complaints to a coworker that she did not have her inhaler and that she was having
difficulty breathing. A supervisor called the emergency medical service (EMS). When EMS
arrived the employee had no pulse, but was revived by EMS and taken to the hospital.
By decision dated December 4, 2014, OWCP denied appellant’s claim for survivor
benefits. It found that the record had not established that any of the conditions contributing to
the employee’s death were caused or aggravated by her employment duties as a mail processing
clerk, or by the events of June 29, 2013.
In a letter dated December 9, 2014, appellant’s counsel requested a telephonic hearing
before an OWCP hearing representative, which took place on June 9, 2015.
At the hearing appellant testified that the employee had an asthma condition prior to
June 29, 2013. He testified that he had knowledge of the events that occurred at the employing
establishment on June 29, 2013 because he also worked at the employing establishment.
Appellant related that he heard from another coworker that the employee had been found lying
on the workroom floor, a supervisor had been notified, and that the supervisor contacted the
2

The marriage license indicated that appellant married the employee on March 17, 2012.

2

Medical Emergency Response Team. Next, he related that he was unaware if the employee had
a pulse or not at the time of the incident, but did know that an attempt had been made to
defibrillate the employee’s heart. However, appellant testified that the defibrillator machine
would not charge up so EMS was called. Next he testified that the employee was first taken to
St. Vincent’s Hospital, but was transferred to University Hospital as it was thought she suffered a
major stroke and the latter hospital was better equipped to deal with stroke victims. Appellant
testified that the employee went into a coma at University Hospital from which she never
regained consciousness before dying on July 4, 2013.
By decision dated July 21, 2015, an OWCP hearing representative affirmed the denial of
appellant’s claim for survivor benefits.
LEGAL PRECEDENT
FECA3 provides that the United States shall pay compensation for disability or death of
an employee resulting from personal injury sustained while in the performance of duty.4
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition claimed is causally related to the employment injury.5
OWCP procedures provide that upon receipt of a new death claim, OWCP should ask the
employing establishment to assist in compiling and to submit evidence required.6 The
procedures further provide that OWCP should also ask the employing establishment to submit
evidence regarding causal relationship.7
ANALYSIS
The Board finds that this case is not in posture for decision. Appellant, widower of the
employee, filed a claim for death benefits on February 19, 2014. He asserted that the employee’s
death was a result of the nonfunctioning defibrillator machine at the employing establishment.
As noted above, OWCP procedures provide that, after a death claim is filed, it should
obtain information from the employing establishment. The procedures instruct OWCP to assist
in compiling and submitting evidence, including evidence regarding causal relationship.8 On
March 21, 2014 OWCP requested that the employing establishment assist appellant with
3

Supra note 1.

4

Id. at § 8102(a).

5

20 C.F.R. § 10.115 (e), (f); see Jacquelyn L. Oliver, 48 ECAB 232 (1996).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Death Claims, Chapter 2.700.4(c) (August 1994).

7

Id. at Chapter 2.700.5(f) (November 1996).

8

Id. at Chapters 2.700.4(c) and 2.700.5(f).

3

compiling the documentation necessary to facilitate the claim. In CA-110 notes, it noted
discussions with the employing establishment regarding the circumstances of the employee’s
death, that an investigation was performed and that the findings would be faxed to OWCP.
However, the record contains no investigative report regarding the June 29, 2013 incident
involving the employee or the treatment performed by EMS at the employing establishment.
Although it is the claimant’s burden to establish his claim, OWCP is not a disinterested
arbiter but, rather, shares responsibility in the development of the evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.9 Once it has begun an investigation of a claim, it must pursue the evidence
as far as reasonably possible. OWCP has an obligation to see that justice is done.10 As the
employee has died and is no longer able to explain the events of June 29, 2013 it is especially
critical that all available evidence be obtained.
For these reasons, the Board finds that the case must be remanded for further
development. OWCP shall request that the employing establishment submit any and all
personnel and medical records pertaining to appellant’s claim in its possession.11 After
conducting such further development, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds this case is not in posture for decision.

9

See N.S., 59 ECAB 422 (2008).

10

A.A., 59 ECAB 726 (2008).

11

See T.M., Docket No. 14-1631 (issued December 2, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2015 is set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: February 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

